Per Curiam.
The opinion of the Law Division in this case is reported at 86 N. J. Super. 169 (1965). The borough concedes that its installation of the directional sign in question did not comply with A. J. 8. A. 39 :L-197(1) (c) or A. J. 8. A. 39 :4r-8. It was therefore guilty of active wrongdoing, for which it is answerable for such damages as may have been proximately caused to the corporate plaintiff in its tavern and restaurant business. The judgment is reversed and the case remanded to the Law Division to determine the issue of damages.